Citation Nr: 0003497	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  91-18 946	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




INTRODUCTION

The veteran served on active duty from March 1970 to 
November 1971, with service in the Republic of Vietnam from 
August 1970 to August 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1992, March 1994, and February 1997, 
on which occasions it was REMANDED for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

A review of the record discloses that, in a rating decision 
of September 1985, the Regional Office (RO) denied 
entitlement to service connection for the residuals of 
exposure to herbicide (Agent Orange).  The veteran was, 
however, never informed of the results of that decision.  In 
July 1970, the veteran requested service connection for 
"chloracne due to Agent Orange exposure."  A Statement of the 
Case dated in March 1991 took as the issue for consideration 
service connection for the residuals of exposure to Agent 
Orange, including chloracne.  In the veteran's Substantive 
Appeal dated that same month, he specifically withdrew from 
consideration that portion of his appeal dealing with 
chloracne as a residual of exposure to Agent Orange.  
However, in a subsequent statement of May 1995, he reported 
that he "did not withdraw (his) claim for exposure to 
herbicide (Agent Orange.)  

The Board notes that, inasmuch as the veteran was never 
informed of the September 1985 denial of service connection 
for residuals of exposure to Agent Orange, that decision did 
not become final.  Given the veteran's recent request that 
consideration be given to service connection for a skin 
disorder not only on a "direct" basis, but also on a 
presumptive basis premised upon exposure to Agent Orange, the 
Board will conduct its review utilizing both of those bases.  
Moreover, inasmuch as the veteran was never informed of the 
September 1985 rating decision, the Board's review will be 
undertaken on a de novo basis.  


FINDING OF FACT

A chronic skin disorder is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's active service, 
including exposure to Agent Orange in the Republic of 
Vietnam.  


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of service medical records discloses that, in 
January 1971, the veteran was seen with pruritus and 
"wheals" on his body and extremities.  According to the 
veteran, this occurred "every year" about the same time.  
Treatment was with medication.  

The following month, it was noted that the veteran had 
experienced "whelts" on his arms, legs, face, and back after 
eating Grape Nuts Flakes.  On physical examination, the 
veteran's arms were slightly swollen, and there was some 
questionable redness, though with no skin lesions.  Treatment 
was with medication.  

In March 1971, the veteran was seen for "hives all over (his) 
body."  According to the veteran, this was the fourth time 
this had occurred.  Noted at the time of evaluation was that 
the veteran had a history of breaking out in hives, which he 
associated with "bunker guard duty."  Currently, the veteran 
displayed no evidence of any rash.  The clinical impression 
was of urticaria by history.  

In May 1971, the veteran was once again seen for "hives."  
Treatment was with medication.  

At the time of the veteran's service separation examination 
in November 1971, his skin was within normal limits, and no 
pertinent diagnosis was noted.  

During the course of Department of Veterans Affairs (VA) 
outpatient treatment in early January 1985, the veteran 
complained of a rash on his penis of approximately two 
months' duration.  Physical examination revealed the presence 
of an atopic area over the glans (of the veteran's penis).  
The clinical assessment was atopic dermatitis on glans.  

At the time of a VA Agent Orange examination in late 
January 1985, the veteran gave a history of "recurrent 
urticaria since Vietnam."  A physical examination of the 
veteran's skin conducted at that time was within normal 
limits, and no pertinent diagnosis was noted.  

VA outpatient treatment records covering the period from 
November 1987 to October 1990 show treatment during that time 
for various skin problems, including tinea pedis, eczema, 
onychomycosis, and psoriasis.  In mid-June 1989, the veteran 
gave a history of exposure to herbicides, followed by "lots 
of problems," including psoriasis and tinea.  Noted at the 
time was that a possibility that a portion of the veteran's 
problem could be eczema and/or urticaria could not be 
excluded.  

In October 1990, a VA dermatologic examination was 
accomplished.  At the time of examination, the veteran stated 
that, while on active duty in Vietnam, he had developed 
urticaria, which had "persisted on an intermittent basis 
since that time."  The veteran further stated that he had 
received medication, which he took when he experienced an 
episode of urticaria.  In addition, approximately two years 
previously, he had begun to experience a "more difficult 
problem," consisting of a scaly, bubbly plaque of dermatitis 
beginning on the dorsum of his feet and gradually spreading 
to involve most areas of his body, including the scalp.  
According to the veteran, he had received treatment with 
various topical medications with no remission of his problem.  

Physical examination revealed the presence of keratotic 
plaques with vesiculation scattered over the veteran's entire 
body, with the largest being on the dorsum of the right foot.  
This was in association with thickened, crumbly degenerative 
changes and perionychial-like inflammation of the toes and 
fingers.  The clinical impression was of chronic urticaria, 
controlled with Hydroxyzine orally; and patchy scaly 
dermatitis involving most areas of the body, but beginning on 
the feet, and ascending to the scalp regions.  This was not 
typical of any particular dermatitis; and therefore, eczema, 
a variant of Reiter's disease and psoriasis had to be 
considered.  It was recommended that the veteran be seen in 
the dermatology outpatient clinic, in order that biopsies 
might be performed, and a more specific diagnosis made.  

VA outpatient treatment records covering the period from 
October 1990 to June 1991 show treatment during that time for 
various skin-related problems.  

On subsequent VA dermatologic examination in June 1991, the 
veteran stated that, three years previously, he had developed 
a dermatitis involving a splotchy distribution of bubbles and 
pustules on both of his feet.  According to the veteran, this 
gradually spread into a patchy distribution involving his 
entire legs, as well as his head, arms, and trunk.  

On physical examination, there was a marked scaly pustular 
dermatitis almost confluent over the veteran's lower legs, as 
well as a patchy distribution on his feet, in particular, on 
the toes, and also on his hands and arms, in particular, on 
the axillary areas, as well as scattered areas of 
hyperpigmented pustules on the trunk and scalp.  According to 
the veteran, he had had "much therapy" for this, resulting in 
a diagnosis of pustular psoriasis due to the fact that he had 
arthritic changes in various joints, in particular, the 
knees.  Additional diagnoses included Reiter's syndrome and 
keratoderma blennorrhagicum.  All three of these diagnoses 
represented valid postulations, though based on physical 
examination findings only, the diagnosis of Reiter's disease 
seemed the most probable.  

In correspondence of mid-July 1991, a VA physician wrote that 
the veteran was being followed for active psoriatic 
arthritis.  According to the veteran's physician, his (the 
veteran's) psoriasis had been diagnosed in 1989, though he 
had been having joint complaints for some time before that.  

During a period of VA hospitalization for an unrelated 
medical problem in July 1991, the veteran received diagnoses 
of psoriatic arthritis and psoriasis.  

A VA pathology report dated in late July 1991 was significant 
for a diagnosis of parakeratosis with mild dermal 
inflammation.  

VA outpatient treatment records covering the period from 
July to September 1991 show treatment during that time for 
various skin problems.  

VA and private outpatient treatment records covering the 
period from February 1992 to December 1994 show continued 
treatment for the veteran's various skin-related problems.  
In late September 1992, it was noted that the veteran had 
undergone multiple biopsies for his skin problems, with a 
resulting diagnosis of spongiotic dermatitis.  On physical 
examination, there were multiple hyperpigmented scaly papules 
and plaques over the veteran's trunk and extremities, in 
addition to some areas of lichenification.  The clinical 
impression was probable spongiotic atopic dermatitis.  

In late October 1992, the veteran was seen at a private 
medical facility for various skin-related complaints.  At the 
time of admission, the veteran gave a four-year history of 
dermatitis, with a biopsy consistent with spongiotic 
dermatitis.  Physical examination revealed a presence of 
generalized hyperpigmented scaly papules, as well as small 
plaques with serpiginous borders on the veteran's trunk and 
extremities.  The clinical assessment was spongiotic 
dermatitis of unknown etiology.  

A VA pathology report dated in March 1995 yielded a diagnosis 
consistent with psoriasis.  

VA outpatient treatment records covering the period from 
April 1995 to October 1996 show continued treatment for the 
veteran's various skin problems.  In mid-August 1995, the 
veteran complained of a refractory generalized rash over his 
trunk, extremities, and genitals, which had previously been 
diagnosed as psoriasis.  According to the veteran, during the 
period from 1992 to 1993, he experienced some transient 
improvement in his skin condition.  Further noted was 
exposure to Agent Orange during the veteran's service in 
Vietnam.  On physical examination, there were widespread 
hyperpigmented papules, some of which were scaly, on the 
veteran's trunk, extremities, the soles of his feet, and his 
penis.  There was positive clubbing of the upper extremities 
bilaterally, as well as onychomycosis of the lower extremity 
digits.  The clinical impression was of psoriasis with 
psoriatic arthritis, "although atypical."  

During the course of VA outpatient dermatologic treatment in 
early December 1995, the veteran stated that he was exposed 
to Agent Orange in Vietnam, and "did not have psoriasis."  
Noted at the time was that the veteran had previously been 
seen with a history of psoriasis, for which he had received 
medication, which he refused to take.  Previous diagnoses had 
reportedly been consistent with psoriasis.  On physical 
examination, there were widespread hyperpigmented plaques 
with scale, as well as hyperpigmented macules in some areas.  
The clinical assessment was psoriasis.  According to the 
examiner, the veteran was "convinced" that he did not have 
psoriasis, and did not wish to take oral medication.  

In August 1997, a VA dermatologic examination was undertaken.  
At the time of evaluation, it was noted that the veteran had 
experienced chronic skin problems "dating back to 
approximately 1970."  Reportedly, at that time, the veteran 
had a chronic recurrent urticaria, for which no specific 
diagnosis was made.  Beginning in 1988, he "stopped having 
urticaria," and, instead, developed a scaly, patchy, 
widespread chronic dermatitis involving most body areas, 
which started on his head, and subsequently grew to involve 
his legs, arms, and trunk.  According to the veteran, this 
had remained with him since that time, and no specific 
diagnosis had been made.  Nonetheless, the veteran had been 
treated for psoriasis vulgaris with pupa and VAF #2.  

On physical examination, there was a widespread scaly 
hyperpigmented dermatitis characterized by a blotchy 
distribution in just about all areas of the veteran's body, 
with the exception of his face.  In addition, the veteran 
showed some pitting of his fingernails and toenails 
bilaterally.  The clinical impression was of abnormal(ly) 
formed psoriasis vulgaris lacking the heavy scales usually 
associated with that disease, but with a distribution 
response "so forth" and pitting of the nails which would be 
seen in a form of psoriasis.  Reportedly, both the examining 
physician and another VA physician agreed on the diagnosis of 
psoriasis vulgaris, abnormal type.  

On subsequent VA dermatologic examination in November 1997, 
the veteran gave a history of intermittent bouts of hives 
beginning in the military in 1970.  Reportedly, the veteran's 
last attack of hives was in 1988.  One month following this 
last episode, the veteran apparently developed an itchy rash 
beginning on his feet with blisters, which then spread to 
become a more generalized rash on his trunk and extremities.  
According to the veteran, he had been followed for 
exacerbations which occurred often in the late spring and 
early summer, followed by remissions in the fall and winter.  
The veteran stated that his rash had been "extremely widely 
distributed" on his chest, back, and upper and lower 
extremities, and that it was erythematous and scaly, and, 
after "fading out," left darkly hyperpigmented macules.  
Reportedly, there had also been episodes of blistering and 
peeling of the veteran's feet and toe web areas, accompanied 
by marked dystrophic changes in the toenails.  According to 
the veteran, he had experienced some pitting changes in his 
fingernails.  In those areas which produced itching and 
burning sensations, he had most recently treatment with VAH 
#2 ointment, which had been somewhat helpful.  The veteran 
stated that his "last fresh attack" of widespread red 
eruptions occurred in early 1997, and that a past pathology 
report was consistent with psoriasis.  

At the time of examination, the veteran complained of "red 
and flaky" areas which itched and burned extending from his 
feet to his trunk and extremities.  Physical examination 
revealed numerous one and a half to one-half centimeter 
darkly hyperpigmented macules scattered in a generalized 
pattern on the veteran's chest, back, and shoulders, and on 
the extensor and flexor areas of the veteran's upper and 
lower extremities.  These appeared to represent post 
inflammatory hyperpigmentation.  On the flexor aspects of the 
veteran's arms and upper back were several small 4- by 4-
millimeter papules with a slight amount of scale.  The 
veteran's feet displayed a diffuse scaling on the plantar 
service, with marked web space scaling, hyperkeratotic 
subungual debris, and crumbly destruction of the distal nail 
plates, in particular, on the great toenails.  This was 
consistent with chronic tinea pedis.  The veteran's 
fingernails revealed distal onycholysis, as well as numerous 
distinct pits of the nail plate.  At the time of evaluation, 
the veteran's face was spared, and his scalp showed no active 
lesions.  Noted at the time of evaluation was that a skin 
biopsy conducted in early March 1995 was consistent with 
psoriasis.  The pertinent diagnoses were of widespread 
guttate-type atypical psoriasis, and psoriatic nail 
dystrophy, unrelated to the veteran's service in Vietnam.  An 
additional diagnosis consisted of tinea pedis with 
onychomycosis, "related to service in Vietnam."  

On VA dermatologic evaluation in mid-August 1998, it was 
noted that, since 1988, the veteran had experienced a skin 
condition which was responsive to UVB light.  Physical 
examination revealed the presence of widespread eczematous 
hyperpigmented plaques on the veteran's trunk and 
extremities, though with no nail changes of psoriasis.  There 
were a number of hyperkeratotic plaques on the veteran's 
feet, as well as subungual hyperkeratosis of the toenails.  
The pertinent diagnoses were eczema, and tinea pedis and 
unguium.  

Following a review of the veteran's record, a VA 
dermatologist, in February 1999, stated that, following 
examination by two dermatology consultants in November 1997, 
the veteran received a diagnosis of tinea pedis with 
onychomycosis, a typical form of psoriasis, and psoriatic 
nail dystrophy.  At the time, the veteran gave a history of 
foot and nail problems which began during service in Vietnam 
in 1970 or 1971.  Review of the veteran's record revealed 
that he was treated for several bouts of urticaria with 
Benadryl while in the service.  However, there was no 
documentation of foot fungus or nail dystrophy in the 
veteran's service records.  Based on this, the evaluating 
physician felt that it was "reasonable" to correct the 
previous opinion, and state that there was "no direct 
evidence that (the veteran's) tinea pedis with onychomycosis 
was definitely related to service in Vietnam."  The physician 
further stated that psoriatic nail dystrophy was a common 
problem, and often "secondarily a reason for the patient to 
get an onychomycotic nail infection."  In the opinion of the 
evaluating physician, it was possible for the veteran to have 
psoriasis, psoriatic nail dystrophy, and onychomycosis.  
Review of service records, however, revealed no evidence of 
such disease being documented while the veteran was serving 
in Vietnam.  

Analysis

The veteran in this case argues that, while in service in the 
Republic of Vietnam, he was exposed to Agent Orange, as a 
result of which he has developed a chronic skin disorder.  

In response to the above argument, the Board notes that the 
veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  That is, the 
Board finds that he has presented a claim which is plausible.  
More specifically, the veteran did, in fact, serve in the 
Republic of Vietnam, and, during that period of time, 
experienced certain skin problems.  Such findings, in the 
opinion of the Board, justify a "belief" that the veteran's 
claim is well grounded.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or other acneiform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, porphyria cutanea tarda, prostate cancer, 
acute and subacute peripheral neuropathy, respiratory cancers 
(that is, cancers of the lung, bronchus, larynx, or trachea) 
or soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(a) (1998).  These diseases shall become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne, other acne disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii) (1998).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  

In the present case, service medical records do not document 
the existence of a chronic skin disorder.  While on a number 
of occasions in service, the veteran experienced problems 
with urticaria and/or hives, those episodes were, apparently, 
acute and transitory in nature, and resolved without residual 
disability.  As of the time of the veteran's service 
separation examination in November 1971, his skin was within 
normal limits, and no pertinent diagnosis was noted.  The 
earliest clinical indication of the presence of a potentially 
chronic skin disorder is revealed by VA outpatient treatment 
records dated in January 1985, almost 14 years following the 
veteran's discharge from service, at which time he received 
treatment for atopic dermatitis.  

The Board acknowledges that, following a VA dermatologic 
examination in November 1997, the veteran was found to be 
suffering from tinea pedis with onychomycosis "related to 
service in Vietnam."  However, following a review of the 
veteran's records, that same dermatologic examiner, in 
February 1999, opined that it would be "reasonable to 
correct" his opinion and state "that there is no direct 
evidence that the tinea pedis with onychomycosis was 
definitely related to service in Vietnam."  Review of the 
veteran's service records, in point of fact, did not reveal 
any evidence of psoriasis, psoriatic nail dystrophy, or 
onychomycosis being documented during the veteran's service 
in the Republic of Vietnam.  

The Board observes that, since the time of the veteran's 
discharge from service, he has received varying dermatologic 
diagnoses, including tinea pedis, eczema, onychomycosis, and, 
most commonly, psoriasis.  However, none of these pathologies 
represent a disease or disability for which service 
connection might presumptively be granted on the basis of 
herbicide (that is, Agent Orange) exposure in the Republic of 
Vietnam.  Nor has any such disorder been shown to have been 
present during the veteran's active military service.  At no 
time has the veteran been shown to suffer from chloracne or 
any other acneiform disease consistent with chloracne, either 
in service, or within the first year following service 
discharge.  38 C.F.R. § 3.309 (1998).  Indeed, as noted 
above, the first clinical indication of the possible presence 
of arguably chronic skin pathology was in 1985, almost 
14 years following the veteran's discharge from service.  
Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the inservice 
presumption of exposure to an herbicide agent.  See McCartt 
v. West, 12 Vet. App. 164 (1999).  

The veteran argues that his exposure to Agent Orange was, in 
fact, the precipitating factor in the development of his 
postservice skin pathology.  However, the veteran's opinion 
that his current skin problems are in some way "linked" to 
Agent Orange exposure in service does not constitute 
competent medical evidence, inasmuch as there is no evidence 
that he is trained in the field of medicine.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Absent a showing that the veteran's exposure 
to herbicides during service actually caused the skin 
disorder which developed many years later, his claim must 
fail.  See Combee v. Brown, 34 F.3rd 1039 (1994).  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in January 1995.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.  


ORDER

Service connection for a chronic skin disorder is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals




 

